Hardin, P. J.
In People v. Gibbs, 93 N. Y. 470, it was held, viz.: “Upon trial of an indictment for assault -with intent to kill, evidence shewing the commission by the prisoner of another similar assault, at a different time and place, and upon a different person, is not competent.” In the course of the opinion delivered in that case it was said: “The effect of the evidence Was to present to the jury testimony relating to another assault, and to an entirely different transaction, which might well tend to prejudice their minds against the defendant in reference to the charge for which he was on trial.” In People v. Sharp, 107 N. Y. 467, 14 N. E. Rep. 319, Peckham, J., said: “The general rule is that, when a man is put upon trial for one offense, beds to be convicted, if at all, by evidence which shows that he is guilty of that offensd *231alone, and that, under ordinary circumstances, proof of his guilt of one or a score of other offenses in his lifetime is wholly excluded.” In Com. v. Jackson, 132 Mass. 16, in the course of the opinion, it was said: “Evidence of the commission of other crimes by a defendant may deeply prejudice him with the jury, while it does not legally bear upon his case. It certainly would not be competent, in order to show the intent with which one entered a house or took an article of personal property, to prove that he had committed a burglary or larceny at another time. * * * Such evidence compels the defendant to meet charges of which the indictment gives him no information, confuses him in his defense, raises a variety of issues, and thus diverts the attention-of the jury from the one immediately before it; and, by showing the defendant to have been a knave on other occasions,, creates a prejudice which may cause injustice to be done him.” In People v. Wood, 3 Parker, Crim. R. 684, it was said: “It is quite true that the prosecution cannot prove the commission of another and distinct felony by the prisoner for the purpose of establishing the fact directly that he committed the one for which he is then on trial, or for the purpose of raising any direct inference in the affirmative of the principal issue. * * * The common law, with more humanity and better logic, forbids such evidence in support of the principal issue, and limits its admission to minor issues, such as motive and scienter, and even then confines it to cases where there is some apparent connection or relation between the imputed motive or guilty knowledge and the felony proposed to be proved. ” In People v. Greenwall, 108 N. Y. 296, 15 N. E. Rep. 404, the defendant was called as a witness in his own behalf, and, upon being cross-examined as to' his connection with another burglary at the house of one Mohring, and in the cross-examination as well as in the re-examinatian, he denied that he'had ever entered any man’s house in the nighttime with intent to steal. Subsequently Mohring was called to the stand by the prosecution, and permitted to testify, under objection, to evidence showing that the defendant did burglariously enter his house in the nighttime. The ruling admitting such evidence was held to be erroneous; and it was also held in that case that the incompetent evidence was damaging in its nature, and could not be said to have been harmless, and therefore its reception required a reversal. In the course of the opinion in that case it was said: “It is never competent upon a criminal trial to show that the defendant was guilty of an independent crime not connected with or leading up to the crime for which he is on trial, except for the purpose of showing motive, interest, or guilty knowledge, and this evidence was not proper or competent for that purpose. * * * It is never proper for the purpose of impeaching the character of a party or a witness to call witnesses to prove specific acts of dishonesty, immorality, or crime.” Under the rulings made by the court, threats made by the defendant upon other occasions, to other parties, had no such connection with the crime alleged in the indictment as to render them admissible upon the issue before the court, nor can their reception be justified upon the assumption that they tended to impeach the character or standing of the defendant as a witness. Independent and specific acts and deeds of a party are not admissible for the purpose of. impeaching a witness. The testimony thus improperly received may have had a potential influence upon the jury. While the testimony offered for the prosecution tended quite strongly to support the allegations in the indictment,, the testimony in behalf of the defendant contradicted the evidence of the prosecution, and left a close question of fact to be considered by the jury. Under such circumstances, we may not say that improper evidence was not prejudicial to the rights of the defendant. People v. Loftus, decided by this court in November 1890, as appears in 11 N. Y. Supp. 905. The foregoing views lead to a reversal. Conviction, order, and judgment of the court of sessions of Broome county reversed, and the clerk directed to enter judgment, and remit certified *232copy thereof, with the return and.decision of this court, to the court of sessions of Broome county, pursuant to sections 547 and 548 of the Code of Criminal Procedure. All concur.